Territory of Michigan, to wit—
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded that you cause to be levied of the goods & chattels, lands & tenements, within the territory of Michigan, of Jeanbatiste Jerome, late of the district of Erie, yoman, as well as a certain debt of one thousand one dollars, Eighty two cents, and half of a cent, which Angus Mackintosh, administrator of Richard Donovan deceased, in our Supreme Court before our judges, at Detroit, recovered against him; and also fifteen dollars eighteen cents, and three fourths of a cent which were awarded to the said Angus, as administrator, in our Said court for his damages which he had by occasion of the detaining of the Said debt; and also one dollar, *101Six cents & one fourth of a cent for this writ; and have you that money before our judges, at Detroit, on the third monday in September next, to render to the Said Angus for his debt & damages aforesaid, and have there this writ. Witness Augustus B. Woodward chief judge of our Said court, the twenty fifth of may one thousand eight hundred eight.
Peter Audrain, clerk

[In the handwriting of Peter Audrain]